Case 1:19-cv-11676-NMG Document 27 Filed 09/09/19 Page 1of 3

United States District Court
District of Massachusetts

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,

Civil Action No.
19-11676-NMG

Vv.
TANMAYA KABRA, a/k/a TAN KABRA and
LAUNCHBYTE.IO, LLC, a/k/a
THE KABRA GROUP, LLC,

Defendants.

ee eee eee ee ee

 

EXTENDED TEMPORARY RESTRAINING ORDER, ORDER FREEZING
ASSETS AND ORDER FOR OTHER EQUITABLE RELIEF

On August 6, 2019, this Court entered an Order in the
above-captioned matter (Docket No. 11). The Order was in
response to the emergency Ex Parte motion for a temporary
restraining order (Docket No. 2) filed by plaintiff Securities
and Exchange Commission (“the SEC”). In that Order, the Court
found that the SEC had made a prima facie showing that:

1) defendant Tanmaya Kabra (“Kabra”) and his entities,

defendants LaunchByte.io, LLC, aka The Kabra Group, LLC
(collectively, “LaunchByte”), had directly or indirectly

engaged in the violations alleged in the Complaint;

2) there was a reasonable likelihood that those violations
would be repeated;

3) there was a strong indication that unless restrained and
enjoined by Order of this Court, defendants may
dissipate and conceal assets which could be subject to
an order of disgorgement or an order to pay a civil
monetary penalty in this action and

-il1-
Case 1:19-cv-11676-NMG Document 27 Filed 09/09/19 Page 2 of 3

4) entry of a temporary restraining order freezing assets
was in the public interest.

Accordingly, the Court ordered various conditions to remain
in effect until Friday, August 16, 2019, at 5:00 P.M. and
scheduled a hearing on the SEC’s motion for Thursday, August 15,
2019, at 3:30 P.M.

Because defendants had not yet retained counsel, the SEC,
with the assent of defendants, requested that the scheduled
hearing be postponed and that the conditions remain in effect
pending that continued hearing (Docket No. 16). The Court
allowed that motion and rescheduled the hearing for Monday,
September 9, 2019, at 11:00 A.M. (Docket Nos. 17, 18).

Defendants recently retained counsel. To allow the parties
additional time to prepare, the SEC, with the assent of
defendants, again requested that the scheduled hearing be
postponed and that the conditions remain in effect pending that
continued hearing (Docket No. 23). This Court hereby allows
that motion and postpones the scheduled hearing until Friday,

October 18, 2019, at 3:00 P.M.
Case 1:19-cv-11676-NMG Document 27 Filed 09/09/19 Page 3 of 3

Accordingly, the temporary restraining order entered on
Tuesday, August 6, 2019, at 5:00 P.M. shall remain in full force

and effect until Monday, October 21, 2019, at 5:00 P.M.

So ordered.

Vita heh bole

Nathaniel M. Gorton
United States District Judge

Dated September 7, 2019
